IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

TEAMSTER MEMBERS RETIREMENT )
PLAN, individually and on behalf of all )
others similarly situated,              )
                                        )
             Plaintiff,                 )
                                        )
      v.                                )    C.A. No. 2020-0807-MTZ
                                        )
RANDALL S. DEARTH, ROBERT M. )
FORTWANGLER, STEVAN R.                  )
SCHOTT, JAMES A. COCCAGNO,              )
CHAD WHALEN, J. RICH                    )
ALEXANDER, WILLIAM J. LYONS,            )
LOUIS S. MASSIMO, WILLIAM R.            )
NEWLIN, JOHN J. PARO, JULIE S.          )
ROBERTS, TIMOTHY G. RUPERT,             )
DONALD C. TEMPLIN, KURARAY              )
CO., LTD., KURARAY HOLDINGS             )
U.S.A., INC. AND MORGAN STANLEY )
& CO. LLC,                              )
                                        )
             Defendants.                )

                       MEMORANDUM OPINION
                      Date Submitted: February 22, 2022
                        Date Decided: May 31, 2022

R. Bruce McNew, COOCH AND TAYLOR, P.A., Wilmington, Delaware; Randall
J. Baron and David T. Wissbroecker, ROBBINS GELLER RUDMAN & DOWD
LLP, San Diego, California; Christopher H. Lyons, ROBBINS GELLER RUDMAN
& DOWD LLP, Nashville, Tennessee, Attorneys for Plaintiff Teamster Members
Retirement Plan.
Stephen C. Norman, Tyler J. Leavengood, and Christopher D. Renaud, POTTER
ANDERSON & CORROON LLP, Wilmington, Delaware; Marc J. Sonnenfeld,
Michael L. Kichline, and Matthew D. Klayman, MORGAN, LEWIS & BOCKIUS
LLP, Philadelphia, Pennsylvania; Robert H. O’Leary, MORGAN, LEWIS &
BOCKIUS LLP, San Francisco, California, Attorneys for Defendants Randall S.
Dearth, Robert M. Fortwangler, Stevan R. Schott, James A. Coccagno, Chad
Whalen, J. Rich Alexander, William J. Lyons, Louis S. Massimo, William R. Newlin,
John J. Paro, Julie S. Roberts, Timothy G. Rupert, and Donald C. Templin.



ZURN, Vice Chancellor.
      In March 2018, a major Japanese chemical manufacturer acquired a

Pittsburgh-based activated carbon company for $1.1 billion in a cash-out transaction.

The acquisition was the culmination of years of discussions between the target and

the buyer about various strategic transactions. The final price represented a 62.9%

premium over the target’s unaffected stock price. The target’s stockholders voted

overwhelmingly in favor of the transaction.

      The single-bidder process predictably attracted scrutiny. The plaintiff here, a

former target stockholder, criticizes the acquisition and the process that led to it, and

sought company documents to investigate its theory and then to sue.                 The

stockholder claims the buyer’s promise of continued employment incentivized the

company’s fiduciaries to make a deal happen by depressing valuation information

and tainting the negotiation process. The target’s former directors and officers

moved to dismiss the claims against them, contending the stockholder vote

approving the transaction was fully informed and uncoerced, and therefore

“cleansed” the transaction under Corwin v. KKR Financial Holdings LLC.1 The

stockholder counters by asserting three alleged disclosure violations place the

acquisition beyond Corwin’s reach.




1
 125 A.3d 304 (Del. 2015), aff’g In re KKR Fin. Hldgs. LLC S’holder Litig., 101 A.3d 980
(Del. Ch. 2014).


                                           1
       After careful consideration, I conclude none of these alleged disclosure issues

indicate the stockholders were not fully informed when they approved the

transaction. Because the challenged acquisition was ratified by a fully informed

majority of the target’s disinterested stockholders, the stockholder’s claims against

the company’s fiduciaries are dismissed.

       I.     BACKGROUND2

       The Verified Class Action Complaint (the “Complaint”) in this action asserts

putative class action claims stemming from the March 2018 acquisition (the

“Acquisition”) of Calgon Carbon Corporation (“Calgon” or the “Company”) by

defendants Kuraray Co. Ltd. and Kuraray Holdings U.S.A., Inc. (collectively,

“Kuraray”).     Plaintiff Teamster Members Retirement Plan (“Plaintiff”) was a




2
  I draw the following facts from the Verified Class Action Complaint, available at Docket
Item (“D.I.”) 1 [hereinafter “Compl.”], as well as the documents attached and integral to
it. See, e.g., Himawan v. Cephalon, Inc., 2018 WL 6822708, at *2 (Del. Ch.
Dec. 28, 2018); In re Gardner Denver, Inc. S’holders Litig., 2014 WL 715705, at *2 (Del.
Ch. Feb. 21, 2014). Citations in the form of “Leavengood Decl. Ex. ––” refer to the exhibits
attached to Transmittal Declaration of Tyler J. Leavengood Pursuant to 10 Del. C. § 3927
in Support of the Revised Opening Brief in Support of the Calgon Carbon Defendants’
Motion to Dismiss the Verified Class Action Complaint, available at D.I. 79, D.I. 80,
D.I. 81, and D.I. 92. Citations in the form of “OB ––” refer to the Revised Opening Brief
in Support of the Calgon Carbon Defendants’ Motion to Dismiss the Verified Class Action
Complaint, available at D.I. 82. Citations in the form “AB ––” refer to Plaintiff’s
Answering Brief in Opposition to the Calgon Carbon Defendants’ Motion to Dismiss the
Verified Class Action Complaint, available at D.I. 87. And citations in the form “RB ––”
refer to the Reply Brief in Support of the Calgon Carbon Defendants’ Revised Motion to
Dismiss the Verified Class Action Complaint, available at D.I. 91.


                                             2
beneficial owner of Calgon common stock at all relevant times before the

Acquisition.

               A.   Calgon’s Board Explores Strategic Alternatives.

      Before the Acquisition, Calgon was a publicly traded activated carbon

manufacturer. Its products had multiple applications, including water purification,

pollution abatement, and other industrial uses. Calgon originated as the Pittsburgh

Coke & Chemical Company in 1942. It had several ties to the Pittsburgh community

and was headquartered in the Pittsburgh suburb of Moon Township, Pennsylvania.

      Calgon was managed by a nine-member board of directors (the “Board”). All

nine directors are defendants in this action: Randall S. Dearth, the Board’s chairman;

J. Rich Alexander; William J. Lyons; Louis S. Massimo; William R. Newlin; John

J. Paro; Julie S. Roberts; Timothy G. Rupert; and Donald C. Templin (together, the

“Director Defendants”). In addition to being the Board’s chairman, Dearth was also

the Company’s CEO. Four other officers are named as defendants: Robert M.

Fortwangler, the Company’s CFO; Stevan R. Schott, the Company’s Executive Vice

President of the Advancement Materials, Manufacturing and Equipment Division

and its former CFO; James A. Coccagno, the Company’s Executive Vice President

of the Core Carbon and Services Division; and Chad Whalen, the Company’s Senior

Vice President, General Counsel, and Secretary (together with Dearth, the “Officer

Defendants,” and with the Director Defendants, the “Individual Defendants”).



                                          3
      Kuraray is a Japanese chemical manufacturer. As early as January 2014,

Kuraray and Calgon were engaged in strategic discussions. These talks originally

focused on Calgon acquiring Kuraray’s activated carbon business or the two

companies collaborating on a joint venture in Asia. In 2015, Calgon approached

Kuraray as a potential acquiror for its Japanese subsidiary.      None of these

discussions bore any fruit.

      In September 2016, Calgon engaged Boston Consulting Group (“BCG”) to

assess Calgon’s future prospects. BCG spent several weeks developing its analysis,

and presented a report to Calgon’s Board on December 14, 2016 (the “BCG

Report”). The BCG Report was generally positive about the Company’s future. It

touted Calgon’s leadership in the high-end activated carbon segment. It also

identified six long-term strategic options for Calgon: (A) maximize its current

business; (B) manage for cash; (C) expand into adjacent activated carbon segments;

(D) expand into water purification media through small acquisitions; (E) transform

into a purification media company; and (F) sell. BCG projected five-year revenues

for each of the five standalone options; 2021 revenues varied from $647 million

(option “B”) to $1.101 billion (option “E”). BCG advised selling Calgon (option

“F”) would be most profitable once one of the other strategic initiatives was

underway and showing results.




                                        4
      One expansion opportunity is particularly relevant here: the International

Maritime Organization’s (“IMO”) nascent ballast water initiative (the “Ballast

Water Initiative”). The IMO enacted the Ballast Water Initiative in September 2016,

just as the Board retained BCG. As a background, large ships use ballast water

systems for balance during sea travel, which results in the ship taking in water from

one location but releasing it into another. This process contributes to the spread of

invasive aquatic species and pathogens. IMO and the United States Coast Guard

have sought to combat these issues by requiring ships to be retrofitted with water

purification systems. When the Ballast Water Initiative was enacted, the IMO

scheduled implementation starting in September 2017, with full compliance required

by 2024.

      Calgon had been preparing to supply ballast water purification systems for

some time. In 2010, Calgon acquired Hyde Marine to strengthen its ultraviolet or

“UV” business segment. The BCG Report projected Calgon’s UV business would

benefit substantially from the Ballast Water Initiative in the next five years, growing

from a $4 million enterprise value in December 2016 to a $79 million value in 2021.

The ten-year outlook was even stronger. Most of the project’s expenses were

frontloaded, but revenues did not peak until year five. Nearly all the cash flow came

in years four through ten of BCG’s projections. The BCG Report promoted selling

the UV business in 2019, once Calgon captured two years of revenue.



                                          5
                B.    Kuraray Makes Overtures To Acquire Calgon But Calgon
                      Refuses.

         Kuraray’s acquisition overtures began in August 2016, just before Calgon

engaged BCG. In August 2016, a Kuraray representative emailed one of Calgon’s

investor relations personnel inquiring about a meeting regarding “general

introductions of the parties’ respective businesses and preliminary discussion

regarding potential partnership and/or business synergies.”3 Kuraray representatives

traveled to Pittsburgh to meet with Calgon management on October 18. Afterwards,

Kuraray asked to follow up with Dearth, as Calgon’s CEO, to discuss “M&A,”

among other things.           Kuraray and Calgon representatives met again on

January 10, 2017, and executed a “Secrecy Agreement.” Whalen contacted the

Company’s longstanding corporate counsel, Jones Day, to discuss the terms of that

agreement.4 The Secrecy Agreement permitted Calgon and Kuraray to exchange

certain confidential information and imposed an eighteen-month standstill on

Kuraray publicly announcing any business combination without Calgon’s consent.

         Next, Kuraray representatives visited three Calgon facilities. After these

visits, Kuraray raised the possibility of “an acquisition by Kuraray of Calgon




3
    Compl. ¶ 41 (internal quotation marks omitted).
4
  Leavengood Decl. Ex. 5 at 31 [hereinafter “Proxy”]; see, e.g., Compl. ¶¶ 6, 81–83
(discussing the Company’s proxy statement).


                                              6
Carbon.”5 Calgon officials replied that the Company was not for sale. Kuraray

followed up with another email reiterating its interest and emphasizing that an

acquisition would be attractive to both sides. Dearth again replied that Calgon was

not for sale. Calgon representatives met with Kuraray in February and March but

did not have substantial discussions. Dearth, Coccagno, and Whalen met Kuraray

representatives for dinner on May 31. Despite Dearth repeating that the Company

was not for sale, Kuraray’s representatives responded they would send an indication

of interest for a strategic transaction in early to mid-June.

         Dearth reported back to the Board that he had “no details on what level of

interest might be delivered; however, [he] believed that it could possibly be an offer

to acquire the Company.”6 In preparation for this offer, the Board held a special

telephonic meeting on June 5.7 It formed a “working group” of local directors, all

based in Pittsburgh, to run point on the offer: Dearth, Rupert, Newlin, Lyons, and

Alexander (the “Working Group”).




5
    Compl. ¶ 43 (internal quotation marks omitted).
6
    Id. ¶ 46 (internal quotation marks omitted).
7
 The Board frequently held “special telephonic meeting[s]” during negotiations, including
on June 5, June 15, July 5, July 18, August 16, September 5, September 7, September 14,
September 16, September 18, and September 20. See Proxy 33–36, 38–41, 43.


                                               7
                 C.       Calgon’s Interest Heats Up After Kuraray Makes A
                          Concrete Acquisition Offer And Proposes To Keep
                          Management On Board.

         On June 14, Kuraray sent Dearth its initial nonbinding proposal to buy Calgon

for $20.00 in cash per share. This offer explicitly stated that Kuraray was interested

in keeping Calgon’s management team and U.S. headquarters:

         We believe that Calgon Carbon’s experienced management team will
         be a key asset to Kuraray as we look to create the global market leader
         in activated carbon with scale and best-in class technologies. Our
         intention is to maintain headquarters for this business line in the U.S.
         and retain and rely on the existing management and employee base to
         assume all day-to-day responsibility for operating the business and to
         implement long-term growth initiatives following the consummation of
         the Transaction.8

The Board met the next day and discussed Kuraray’s initial offer. Plaintiff alleges

the specific mention of keeping their jobs caused management to change course and

favor a sale to Kuraray, although that meeting’s minutes do not reflect a discussion

of Kuraray’s overture to management.

         On June 29, the Working Group met with senior management to discuss

Kuraray’s initial offer. Also present at the meeting were representatives from the

Company’s longtime financial advisor, Morgan Stanley & Co. (“Morgan Stanley”).9

Management and Morgan Stanley discouraged the directors from contacting other



8
    Id. ¶ 48 (alterations omitted).
9
    Id. ¶ 50; Proxy 31.


                                            8
potential strategic acquirors BCG identified because they would be “highly unlikely”

to be interested in or capable of buying Calgon.10 The Working Group “determined

to recommend to the full [Board] that [the Company] continue to engage with

Kuraray and proceed to a phase of limited and focused due diligence.”11 The Board

met on July 5 and adopted the Working Group’s recommendation.

         The next night, Dearth met a Kuraray representative for dinner. He indicated

Calgon would not go forward at $20.00 per share because that price was inadequate.

But he left the door open, noting the Board would consider a revised proposal. To

facilitate a better offer, Dearth offered Kuraray the opportunity to conduct “limited

due diligence.”12 The next day, July 7, Dearth sent a formal letter conveying a

similar message and reiterating that the Company was not for sale:




10
     Compl. ¶ 50 (internal quotation marks omitted).
11
     Id. ¶ 51 (internal quotation marks omitted).
12
     Id. ¶¶ 53, 55.


                                               9
           While we do not consider our Company to be for sale, we are willing
           to give Kuraray the opportunity to conduct limited and focused due
           diligence to, among other things, better understand our standalone
           financial plan and the key value drivers embedded in it. We envision
           this focused due diligence effort to involve sharing with you both (i)
           our financial plan and (ii) the comprehensive strategic report prepared
           for our Board by [BCG] in January of this year, with certain
           competitively sensitive information necessarily redacted. In addition,
           our management team is willing to meet with your team in-person to
           walk through the plan with you in more detail, and to respond to a
           limited and focused set of due diligence questions. We very much
           expect that your review of this non-public information will allow you
           to identify substantial additional value, both intrinsic to the Calgon
           Carbon business and in support of a combination between Kuraray and
           Calgon Carbon.13

           The Board’s investment committee held a special telephonic meeting on

July 17.14       Rupert, Dearth, Coccagno, Fortwangler, and Whalen, along with

representatives from Morgan Stanley and Jones Day, were also present.15 Coccagno

presented the investment committee with proposed adjustments to the Company’s

strategic plan and the corresponding projections.16 The investment committee

determined the updated projections were reasonable, appropriate, and should be

presented to the entire Board.17 The next day, the Board held a special telephonic




13
     Id. ¶ 55.
14
 Id. ¶ 64; Proxy 34–35; see Leavengood Decl. Ex. 10 (reproducing minutes of the July 17
meeting).
15
     Proxy 34.
16
     Id. 35.
17
     Id.


                                             10
meeting, which was also attended by Coccagno, Fortwangler, Whalen, and

representatives from Morgan Stanley and Jones Day.18 After hearing from the

investment committee on the proposed adjustments to the Company’s strategic plans

and internal projections, the Board adopted those projections.19

           At that same July 18 meeting, the Board considered Kuraray’s interest in

retaining senior management and discussed how to manage Dearth’s and other

senior managers’ potential conflicts from post-transaction employment.20 After

excusing Dearth, the Board’s independent directors determined no conflict existed,

but decided to continue to monitor these issues.21

                 D.    Meanwhile, The IMO Pushes Back the Ballast Water
                       Initiative’s Timeline And Calgon Adjusts Its Projections.

           Around this time, Calgon management made two changes to its internal

projections. It is unclear whether the first change was captured by the adjustments

Coccagno presented to the investment committee on July 17 and the Board approved




18
     Id.
19
     Id.
20
     Id.
21
   Id. (“The independent directors determined that, based on the information available to
them at that time, no conflict of interest existed with respect to the senior management
team in a potential transaction with Kuraray, and further determined to continue to monitor
the relevant facts and the potential for any divergent interests of the senior management
team with respect to the potential transaction.”).


                                            11
on July 18. As for the second change, the only reasonable inference at this stage is

that the adjustments approved by the Board did not include it.

         The first change related to the Ballast Water Initiative. At some point in

July 2017, IMO announced a delay in implementing that project.22 While the 2024

retrofit deadline stayed in place, the beginning of that process was pushed back from

September 2017 to September 2019. Management adjusted its financial plan to

delay the start of its Ballast Water Initiative earnings. Fortwangler explained the

update “simply delayed the earnings growth projected by BCG by 2 years.”23

         The second change, to the Company’s EBITDA projections, was made after

the Board approved the updated projections in July 2017. As background, Calgon

acquired a company called CECA in late 2016. Since that acquisition, CECA’s



22
   Plaintiff did not specify when in July the IMO announced the delay. See Compl. ¶ 58
(“In July 2017, the IMO announced that it would delay the retrofit implementation portion
of the BWI for two years to September 2019.”). The Company’s June 2017 Form 10-Q
similarly refers only to a “July 2017” change:
         Until the July 2017 meeting of the Marine Environment Protection
         Committee (MEPC) of the IMO, the Company expected to see higher BWTS
         sales beginning in late 2017 due to the IMO Convention entering into force
         for all ships on September 8, 2017. At this MEPC meeting, the compliance
         implementation schedule was amended to delay compliance with standards
         of the IMO Convention requiring currently in-service vessels to treat their
         ballast water until September 8, 2019. The Company expects this
         amendment to the Convention implementation schedule to dampen the pace
         of near-term market development and demand growth for ballast water
         treatment systems.
Leavengood Decl. Ex. 4 at 29.
23
     Compl. ¶ 58 (internal quotation marks omitted).


                                             12
performance exceeded management’s expectations, so the projected EBITDA

associated with that business correspondingly increased. On July 27, ten days after

the Board approved the updated financial plan, a Morgan Stanley representative

emailed Fortwangler and Coccagno:

         Separately on the model, will you be providing an updated segmented
         model that has the CECA EBITDA updated to $18.8MM and the other
         segments revised downwards so that we get the same total EBITDA as
         previously shown? We show these outputs in the appendix and plan to
         have printed copies of the model outputs for reference.24

Fortwangler responded: “Attached is the revised model including 2016. The offset

to CECA improvements is found in Corporate.”25 Coccagno, Dearth, Whalen, and

Schott were copied on Fortwangler’s message.26 This decision refers to this email

exchange as the “July 27 Email.” Plaintiff claims the adjustment discussed in the

July 27 Email was “arbitrary,” and performed by management to depress Calgon’s

value so that a Kuraray transaction, which would allow management to keep their

jobs, was more appealing to the Board and Calgon’s stockholders.27


24
     Leavengood Decl. Ex. 30 at Calgon220_00007050; Compl. ¶ 63.
25
     Leavengood Decl. Ex. 30 at Calgon220_00007050; Compl. ¶ 63.
26
   Leavengood Decl. Ex. 30 at Calgon220 00007050; see Compl. ¶ 63. The email also
attached a spreadsheet titled “CCC Cherry Blossom Model 2017.07.27 (2016 + CECA
Corrected).” Leavengood Decl. Ex. 30 at Calgon220_00007050.
27
     See Compl. ¶¶ 63–64.
        One detail of Plaintiff’s theory defies the space-time continuum, so I do not credit
it. Plaintiff asserts management and Morgan Stanley altered the projections after July 27,
yet somehow presented the altered projections to the Board’s investment committee on
July 17, and for full Board approval on July 18. Id. ¶¶ 63–64; Proxy 35 (disclosing the

                                            13
                 E.     Kuraray And Calgon Finalize The Acquisition’s Terms,
                        Including Retaining Dearth.

           Meanwhile, Kuraray and Calgon continued to negotiate. On August 8, Calgon

signed an engagement letter with Morgan Stanley as its financial advisor.28

           Shortly thereafter, on August 10, Kuraray raised its offer to $21.00 per share,

representing a 55.6% premium over the closing price of Calgon’s stock that day.29

The Working Group held a phone call the next day to discuss the revised offer and




Board adopted the “Calgon Carbon Projections” on July 18). The Complaint, which quotes
the July 27 Email, and the July 27 Email itself, make plain that this could not have occurred
as Plaintiff alleges. See Leavengood Decl. Ex. 30 at Calgon220_00007050; Compl. ¶ 63.
The Complaint alleges Morgan Stanley suggested these changes on July 27 and that
“Fortwangler and Coccagno were happy to oblige” that request later that day. Compl. ¶ 63.
Neither the Complaint nor the July 27 Email indicates these adjustments were suggested
before July 27. So the adjustment cannot have been part of the projections Coccagno
presented on July 17 and the Board adopted on July 18. See id. ¶¶ 63–64; Proxy 34–35;
see, e.g., Malpiede v. Townson, 780 A.2d 1075, 1083 (Del. 2001) (noting “the trial court is
not required to accept every strained interpretation of the allegations proposed by the
plaintiff,” and “a claim may be dismissed if allegations in the complaint or in the exhibits
incorporated into the complaint effectively negate the claim as a matter of law” (compiling
sources)); Norton v. K-Sea Transp. P’rs L.P., 67 A.3d 354, 360 (Del. 2013) (noting that
the Court need not “credit conclusory allegations that are not supported by specific facts,
or draw unreasonable inferences in the plaintiff’s favor”); see also Flannery v. Genomic
Health, Inc., 2021 WL 3615540, at *8 (Del. Ch. Aug. 16, 2021) (noting the incorporation
by reference doctrine “permits a court to review the actual documents to ensure that
plaintiff has not misrepresented their contents and that any inference the plaintiff seeks to
have drawn is a reasonable one” (internal quotation marks omitted) (quoting Voigt v.
Metcalf, 2020 WL 614999, at *9 (Del. Ch. Feb. 10, 2020))). The most reasonable plaintiff-
friendly inference is that the July 27 adjustment was made after the Board approved the
projections on July 18, and was subsequently included in the projections on which Morgan
Stanley relied in issuing its fairness opinion.
28
     Proxy 36.
29
     Id.


                                              14
strategies for eliciting a higher one.30 On August 16, the Board met to consider

Kuraray’s new offer.31 After hearing from the Working Group, Jones Day, and

Morgan Stanley, the Board directed Morgan Stanley to try to elicit a higher offer

from Kuraray.32 On August 21, Kuraray raised its offer to $21.50 a share, a 72%

premium over that day’s closing price.33 Kuraray indicated that it would not increase

its offer any higher.34

           The Board met to consider Kuraray’s offer on August 23.35 At that meeting,

Dearth told the Board that “despite the reference in Kuraray’s June 14, 2017 proposal

to Kuraray’s desire to rely on existing management following completion of the

transaction, there had been no other overtures or discussions from Kuraray to any

member of the senior management team or to the representatives of Morgan Stanley

on such topic.”36

           Kuraray ultimately made “repeated requests” to discuss post-Acquisition

employment with Dearth.37 Dearth and Coccagno met with Kuraray in Japan around



30
     Id.
31
     Id.
32
     Id.
33
     Id.
34
     Id.
35
     Id. 36–37.
36
     Id. 37.
37
     Compl. ¶ 65 (internal quotation marks omitted).


                                             15
August 29.38 Kuraray indicated it planned to maintain Calgon’s standalone brand

and name, likely operating the company as an independent division. Kuraray

implied it might want to keep the company’s executive management team on board

as part of that effort. By August 31, Morgan Stanley put Whalen in touch with

Kuraray’s human resources to arrange retention interviews. In particular, Kuraray

sought a one-on-one with Dearth to discuss his views on Calgon’s culture, key

managers for retention, equity awards, and potential pay requirements. At the

Board’s September 7 meeting, Whalen reported that Kuraray expressed “strong

interest in having the ability to announce that Mr. Dearth would continue as part of

the press release announcing any transaction.”39       The Board also considered

Kuraray’s request at its September 14 meeting.

         The Board permitted Dearth and other managers to go to dinner with Kuraray

on September 15, on the condition that employment discussions were limited to

Dearth. At that meeting, Kuraray provided employment term sheets for Dearth and

the other Officer Defendants. The term sheets included retention bonuses payable

three years post-closing.     Kuraray continued to reiterate its desire to retain

management after this meeting, including in a September 17 email to Dearth. The




38
  Compare id. ¶ 66 (describing a meeting during the week of August 28), with Proxy 37
(describing an August 29 meeting).
39
     Compl. ¶ 69.


                                         16
two sides had a call on September 19 and, on the morning of September 20, Dearth

informed Kuraray he intended to stay on as Calgon’s CEO following a merger with

Kuraray.

          That afternoon, the Board held a special telephonic meeting to consider the

Acquisition.40 Coccagno, Whalen, and representatives from Morgan Stanley and

Jones Day were also present.41 Morgan Stanley presented its opinion on the

Acquisition’s fairness (the “Fairness Opinion”).42 Morgan Stanley opined that

$21.50 per share was a fair price to Calgon’s common stockholders from a financial

perspective.43 It also advised “Kuraray was the potential strategic transaction party

most likely to offer the greatest value in the near term to Calgon Carbon’s

stockholders” and “if any other buyer were willing and capable of providing superior

value, announcing a transaction with Kuraray would be the best way to elicit such

an offer.”44 The Board unanimously declared the Acquisition was advisable and in

the Company’s best interests.45




40
     Id. ¶ 77; Proxy 43.
41
     Proxy 43.
42
  Id. 6, 43. The Fairness Opinion was delivered orally at the meeting and was provided to
the Board in writing in advance. Id.
43
     Id. 43.
44
     Compl. ¶ 77; see Proxy 43.
45
     Proxy 43.


                                           17
          The Acquisition was announced on September 21. Calgon and Kuraray

memorialized the Acquisition’s terms in a merger agreement (the “Merger

Agreement”), executed the same day. The final price, $21.50, represented a 62.9%

premium over Calgon stock’s unaffected trading price before the Board announced

the Merger.46 The Merger Agreement accelerated and cashed out the Director

Defendants’ unvested equity awards, also at $21.50 per share.47

                   F.   Calgon Issues Its Proxy Statement Recommending The
                        Acquisition.

          On November 27, the Company filed a 115-page Schedule 14A proxy

statement (the “Proxy”), recommending the stockholders approve the Acquisition.48

The Proxy notified stockholders a special meeting would be held on December 28

to consider and vote on a proposal to adopt the Merger Agreement.49 The Proxy also

included detailed disclosures regarding the Acquisition’s background, negotiations

between Calgon and Kuraray, the expected regulatory implementation schedule for

the Company’s products, and information about the Company’s business, recent

financial performance, and future prospects. Several disclosures are relevant to this

litigation.



46
     Id. 12, 44.
47
     Id. 66–67; see also Compl. ¶¶ 15–22 (discussing accelerated equity awards).
48
     See generally Proxy.
49
     Id. 3.


                                             18
          First, the Proxy attached Morgan Stanley’s Fairness Opinion.50 The Fairness

Opinion explained that it considered several sources of information, including

“financial projections prepared by the management of the Company,” in completing

its analysis.51 It concluded $21.50 per share was fair from a financial point of view

to Calgon’s common stockholders.52

          The Proxy also included a set of five-year projections for fiscal years 2017

through 2021, outlining the Company’s value and the breakdown of its different

projects, divisions, and opportunities.53 The Proxy discussed two cases. The

primary “Management Case” was derived from management’s “Calgon Carbon

Projections.”54 The Proxy explains the Calgon Carbon Projections were prepared

for internal use, adopted by the Board on July 18, and relied upon to evaluate

strategic alternatives, including the Acquisition.55 The Proxy summarizes those

projections with some detail, with year-by-year line items for several metrics,




50
     Id. 6; see id. Annex B.
51
     Id. B-1.
52
     Id. B-3.
53
   Proxy 48–52. The Proxy explains that these projections were “based on the Calgon
Carbon 2017 strategic plan as approved by the Calgon Carbon board of directors in the
fourth quarter of 2016, adjusted to reflect Calgon Carbon’s actual results in the first half of
2017 and Calgon Carbon management’s updated views on achievable gross margin levels,
further operating expenses, and other matters.” Id. 48.
54
     Id. 48.
55
     Id. 35, 48.


                                              19
including EBITDA.56 And the Proxy indicates the Calgon Carbon Projections were

part of the information Morgan Stanley used to render its Fairness Opinion.57 The

Proxy also references the “Street Case,” derived from broker projections.58 It went

on to explain the two cases:

           [A]t the direction of Calgon Carbon’s management, Morgan Stanley
           used forward-looking unlevered free cash flow projections in order to
           assist Calgon Carbon management and the Calgon Carbon board of
           directors in their evaluation of the potential merger, and for use in
           Morgan Stanley’s financial analyses . . . . As discussed below, this
           forward-looking unlevered free cash flow information [(i)] for the
           Management Case, was derived from the Calgon Carbon Projections
           and (ii) for the Street Case, was derived from median Wall Street broker
           projections for Calgon Carbon’s performance, extrapolated as
           discussed below. These unlevered free cash flow projections are
           subject to all of the cautionary statements and qualifications that this
           section contains regarding the Calgon Carbon Projections.59

The Proxy continues by elaborating on the forward-looking nature of the financial

information and the inherent difficulties in forecasting future performance.60

           The Proxy explained the Board used the Calgon Carbon Projections to

consider, analyze and evaluate the Company’s strategic and financial alternatives,

including the Acquisition.61 The Proxy did not include projections beyond the 2021


56
     Id. 50–52.
57
     Id. 53–54.
58
     Id. 48.
59
     Id.
60
     Id. 48–49.
61
     Id. 48.


                                             20
fiscal year. It also did not discuss projections for the strategic alternatives in the

BCG Report.

                 G.    Calgon Stockholders Approve The Acquisition.

           On December 28, the Company held a special stockholder meeting to consider

the Merger Agreement.62 Nearly 82% of eligible voting shares were represented at

that meeting.63 Stockholders holding 94% of those shares voted to support the

Merger.64 The Acquisition closed on March 9, 2018.65

                 H.    This Litigation Ensues.

           Litigation started before the Acquisition closed. It began with Plaintiff’s

December 14, 2017, demand to inspect the Company’s books and records.66 The

demand letter asserted Calgon’s Board and management breached its fiduciary

duties in connection with the Acquisition.67           The Company responded on



62
  See Leavengood Decl. Ex. 22 at 2. I take judicial notice of these facts, contained in
Calgon’s December 21, 2017 Form 8-K, as they can readily be determined from sources
whose accuracy cannot reasonably be questioned. D.R.E. 201(b)(2); see also In re Gen.
Motors (Hughes) S’holder Litig., 897 A.2d 162, 170–71 (Del. 2006) (affirming the Court
of Chancery’s decision to take judicial notice of the results of a stockholder vote as
documented in the company’s SEC filings).
63
     Leavengood Decl. Ex. 22 at 2.
64
  See id.; see also Compl. ¶¶ 6, 102, 109 (alleging management and Morgan Stanley
“misled [the Company’s] stockholders into approving the Acquisition”).
65
     Leavengood Decl. Ex. 23 at 2.
66
  Inter-Local Pension Fund GCC/IBT v. Calgon Carbon Corp., 2019 WL 479082, at *5
(Del. Ch. Jan. 25, 2019), aff’d, 237 A.3d 818 (Del. 2020) (TABLE).
67
     Id.


                                            21
December 21, declining to produce any documents.68 The next day, Plaintiff filed a

books and records action in this Court.69 That action was unusually hard fought. I

largely       granted    Plaintiff’s   inspection   in   a   post-trial   opinion   issued

January 25, 2019.70 The parties filed cross appeals, and the Delaware Supreme

Court affirmed the post-trial decision on August 5, 2020.71 The Company thereafter

began producing books and records to Plaintiff.

           Plaintiff filed the Complaint on September 21, less than two months later, in

view of the statute of limitations for doing so. The Complaint asserted that Calgon’s

document production was still ongoing and so Plaintiff “likely will[] amend the

Complaint to reflect the facts it is continuing to learn through its ongoing

investigation and the Company’s continuing production of documents.”72 Plaintiff

has not done so, despite receiving substantial documents from the Company

afterwards. The Complaint therefore does not incorporate 5,519 pages of documents

Plaintiff had received but not yet reviewed when it was filed, nor the production that

followed its filing.73



68
     Id. at *6.
69
     Id.
70
     See generally id.
71
     See 237 A.3d at 818.
72
     Compl. at 2.
73
     See id. n.1.


                                              22
         The Complaint asserts four counts. Counts I and II assert breaches of

fiduciary duty against the Officer Defendants and the Director Defendants,

respectively.       Plaintiff contends Calgon’s management was motivated not by

stockholder value, but by seeking to keep their jobs, and constrained the sale process

and depressed calculations of the Company’s value in order to draw an offer from

their preferred bidder that appeared fair and would keep them in their roles after the

Acquisition. Count III alleges Morgan Stanley aided and abetted those breaches,

and Count IV alleges Kuraray aided and abetted those same breaches. Plaintiff has

since voluntarily dismissed Kuraray and Morgan Stanley; Counts III and IV have

accordingly been dismissed.74

         The Individual Defendants moved to dismiss the remaining counts in the

Complaint on May 3, 2021 (the “Motion”).75 Plaintiff responded by moving to

convert that motion to one for summary judgment, given the Individual Defendants’

extensive reliance on Section 220 documents to support the Motion.76 After a

teleconference, I denied the motion to convert and the Individual Defendants




74
     D.I. 51; D.I. 67.
75
     D.I. 44; see also D.I. 45; D.I. 47; D.I. 48; D.I. 49.
76
     D.I. 65.


                                                 23
amended their opening brief.77 The parties completed briefing and the Court heard

oral argument on February 22, 2022.78

         II.     ANALYSIS

         The standards governing a motion to dismiss under Court of Chancery

Rule 12(b)(6) for failure to state a claim for relief are well settled:

         (i) all well-pleaded factual allegations are accepted as true; (ii) even
         vague allegations are “well-pleaded” if they give the opposing party
         notice of the claim; (iii) the Court must draw all reasonable inferences
         in favor of the non-moving party; and ([iv]) dismissal is inappropriate
         unless the “plaintiff would not be entitled to recover under any
         reasonably conceivable set of circumstances susceptible to proof.”79

Thus, the touchstone “to survive a motion to dismiss is reasonable

‘conceivability.’”80 This standard is “minimal”81 and “plaintiff-friendly.”82 “Indeed,

it may, as a factual matter, ultimately prove impossible for the plaintiff to prove his

claims at a later stage of a proceeding, but that is not the test to survive a motion to

dismiss.”83



77
     D.I. 75; D.I. 78; D.I. 82.
78
     D.I. 98; D.I. 99.
79
     Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (citations omitted).
80
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 27 A.3d 531, 537
(Del. 2011).
81
     Id. at 536 (citing Savor, 812 A.2d at 896).
82
  See, e.g., Clouser v. Doherty, 175 A.3d 86 (Del. 2017) (TABLE); In re Trados Inc.
S’holder Litig., 2009 WL 2225958, at *9 (Del. Ch. July 24, 2009).
83
     Cent. Mortg., 27 A.3d at 536.


                                               24
          Because Calgon stockholders received cash for their shares, the Acquisition

is presumptively subject to at least enhanced scrutiny under Revlon, Inc. v.

MacAndrews & Forbes Holdings, Inc.84 The Individual Defendants argue that the

fiduciary duty claims in Counts I and II must be dismissed under Corwin85 because

a fully informed, uncoerced majority of Calgon shareholders voted in favor of the

Acquisition and, therefore, the business judgment rule unrebuttably applies. Even if

Corwin is inapplicable, the Individual Defendants argue that Plaintiff’s fiduciary

duty counts fail on their merits.

          Corwin gives rise to the irrebuttable presumption of the business judgment

rule when a transaction “is approved by a fully informed, uncoerced vote of the

disinterested stockholders.”86 As Vice Chancellor Glasscock recently explained:

          [Corwin] stands for the proposition that where the stockholder-owners
          of a corporation are given an opportunity to approve a transaction, are
          fully informed of the facts material to the transaction, and where the
          transaction is not coercive, there is no agency problem for a court to
          review, and litigation challenging the transaction is subject to dismissal
          under the business judgment rule. 87



84
   506 A.2d 173 (Del. 1986); see Chester Cty. Empls.’ Ret. Fund v. KCG Hldgs., Inc.,
2019 WL 2564093, at *10 (Del. Ch. June 21, 2019) (citing Revlon, 506 A.2d at 184) accord
In re Mindbody, Inc., 2020 WL 5870084, at *13 (Del. Ch. Oct. 2, 2020) (“The cash-for-
stock Merger was a final-stage transaction presumptively subject to enhanced scrutiny
under Revlon.”).
85
     125 A.3d at 306.
86
     Id. at 309.
87
     In re USG Corp. S’holder Litig., 2020 WL 5126671, at *1 (Del. Ch. Aug. 31, 2020).


                                             25
To obtain the protection of Corwin’s presumption, Defendants must “demonstrate

that the [cash-out Acquisition] has been approved by a fully informed, uncoerced

majority of the disinterested stockholders.”88

           Though Plaintiff raises several alleged disclosure deficiencies, I conclude that

the stockholder vote approving the Acquisition was fully informed. There is no

dispute that the vote was uncoerced. Because Plaintiff does not allege waste, its

breach of fiduciary duty claims against the Individual Defendants must be

dismissed.89

                 A.     The Stockholder Vote Approving The Acquisition Was Fully
                        Informed.

           The pivotal inquiry is whether “Plaintiff has pled facts from which one might

reasonably conceive that the vote was not fully informed.”90 If Plaintiff makes such

a showing, “Corwin will not apply, the business judgment rule will not be available

to the Individual Defendants at the pleadings stage and enhanced scrutiny will be the

standard of review.”91 In evaluating whether stockholders were fully informed, the


88
  KCG, 2019 WL 2564093, at *10 (internal quotation marks omitted) (quoting Corwin,
125 A.3d at 306).
89
   See In re Saba Software, Inc. S’holder Litig., 2017 WL 1201108, at *8 (Del. Ch.
Mar. 31, 2017) (citing Singh v. Attenborough, 137 A.3d 151, 151–52 (Del. 2016), and then
citing In re Volcano Corp. S’holder Litig., 143 A.3d 727, 750 (Del. Ch. 2016), aff’d, 156
A.3d 697 (Del. 2017) (TABLE)).
90
  Id. (citing In re Solera Hldgs., Inc. S’holder Litig., 2017 WL 57839, at *7 (Del. Ch.
Jan. 5, 2017)).
91
     Id.


                                              26
Court must consider “whether the Company’s disclosures apprised stockholders of

all material information and did not materially mislead them.”92 “At the pleading

stage, that requires [the Court] to consider whether Plaintiff’s complaint, when fairly

read, supports a rational inference that material facts were not disclosed or that the

disclosed information was otherwise materially misleading.”93 While defendants

bear the ultimate burden of “demonstrating that the stockholders were fully informed

when relying on stockholder approval to cleanse a challenged transaction,”94 a

plaintiff challenging the transaction must “first identify a deficiency in the operative

disclosure document.”95 If the plaintiff makes such a showing, “the burden [falls] to

defendants to establish that the alleged deficiency fails as a matter of law in order to

secure the cleansing effect of the vote.”96 This inquiry is necessarily “fact-intensive,

and the Court should deny a motion to dismiss when developing the factual record

may be necessary to make a materiality determination as a matter of law.”97

           The Delaware Supreme Court recently described the “materiality” standard in

Morrison v. Berry:


92
  Morrison v. Berry, 191 A.3d 268, 282 (Del. 2018) (citing Appel v. Berkman, 180 A.3d
1055, 1057 (Del. 2018)).
93
     Id. (citing Berkman, 180 A.3d at 1064).
94
     Volcano, 143 A.3d at 748 (citing KKR, 101 A.3d at 999).
95
     Solera, 2017 WL 57839, at *8.
96
     Id.
97
     KCG, 2019 WL 2564093, at *10 (compiling sources).


                                               27
         An omitted fact is material if there is a substantial likelihood that a
         reasonable shareholder would consider it important in deciding how to
         vote. Framed differently, an omitted fact is material if there is a
         substantial likelihood that the disclosure of the omitted fact would have
         been viewed by the reasonable investor as having significantly altered
         the total mix of information made available. But, to be sure, this
         materiality test does not require proof of a substantial likelihood that
         disclosure of the omitted fact would have caused the reasonable
         investor to change his vote.98

“Just as disclosures cannot omit material information, disclosures cannot be

materially misleading.”99 The Morrison Court explained the standard for evaluating

whether partial disclosures are materially misleading:

         As we said in Arnold v. Society for Savings Bancorp, Inc., “once
         defendants traveled down the road of partial disclosure of the history
         leading up to the Merger . . . they had an obligation to provide the
         stockholders with an accurate, full, and fair characterization of those
         historic events.” And, in Zirn v. VLI Corp., we explained that, “even a
         non-material fact can, in some instances, trigger an obligation to
         disclose additional, otherwise non-material facts in order to prevent the
         initial disclosure from materially misleading the stockholders.”100


98
   191 A.3d at 282–83 (footnotes and internal quotation marks omitted) (quoting Rosenblatt
v. Getty Oil Co., 493 A.2d 929, 944 (Del. 1985)); accord TSC Indus., Inc. v. Northway,
Inc., 426 U.S. 438, 449 (1976) (“An omitted fact is material if there is a substantial
likelihood that a reasonable shareholder would consider it important in deciding how to
vote. . . . It does not require proof of a substantial likelihood that disclosure of the omitted
fact would have caused the reasonable investor to change his vote. What the standard does
contemplate is a showing of a substantial likelihood that, under all the circumstances, the
omitted fact would have assumed actual significance in the deliberations of the reasonable
shareholder. Put another way, there must be a substantial likelihood that the disclosure of
the omitted fact would have been viewed by the reasonable investor as having significantly
altered the ‘total mix’ of information made available.”).
99
     Morrison, 191 A.3d at 283.
100
   Id. (alterations in original) (footnotes removed) (quoting 650 A.2d 1270, 1280 (Del.
1994), and then quoting 681 A.2d 1050, 1056 (Del. 1996)).


                                              28
To be sure, facts are not necessarily material simply because a stockholder may find

them “helpful.”101 Delaware courts are cautious in “balancing the benefits of

additional disclosures against the risk that insignificant information may dilute

potentially valuable information.”102

         Counterbalancing the mandate for complete disclosure, of course, is
         recognition of the risk of inundating the stockholder with so much
         information that the proxy clouds, rather than clarifies, the
         stockholder’s decision. A complaint does not state a disclosure
         violation by noting picayune lacunae or “tell-me-more” details left
         out.103

         “[O]ne sufficiently alleged disclosure deficiency will defeat a motion to

dismiss under Corwin.”104       Here, Plaintiff points to three separate disclosure

problems. First, Plaintiff argues that Defendants misleadingly omitted the Ballast

Water Initiative’s value from the Proxy’s projections. Second, Plaintiff argues

Defendants omitted mention of the “offset” to EBITDA documented in the July 27

Email between Morgan Stanley and Fortwangler.            And third, Plaintiff argues

Defendants failed to disclose certain information contained in the BCG Report.


101
    Dent v. Ramtron Int’l Corp., 2014 WL 2931180, at *10 (Del. Ch. June 30, 2014)
(“Delaware law does not require information to be disclosed simply because that
information might be helpful.” (internal quotation marks omitted) (quoting Skeen v. Jo–
Ann Stores, Inc., 750 A.2d 1170, 1174 (Del. 2000))).
102
  Volcano, 143 A.3d at 749 (citing Solomon v. Armstrong, 747 A.2d 1098, 1128 (Del. Ch.
1999), aff’d, 746 A.2d 277 (Del. 2000) (TABLE)).
103
   Salladay v. Lev, 2020 WL 954032, at *12 (Del. Ch. Feb. 27, 2020) (footnotes omitted)
(compiling sources).
104
      Mindbody, 2020 WL 5870084, at *26.


                                           29
After careful consideration, I conclude none of these alleged disclosure deficiencies

are meritorious. I address each in turn.

                       1.    The Ballast Water Initiative

          Plaintiff’s primary argument is that the Proxy Statement contained misleading

projections because it failed to reflect the “full value” of the Ballast Water

Initiative.105 BCG’s original projections for the Ballast Water Initiative indicated

Calgon would profit primarily in years four through ten;106 five-year projections

would have captured the profits expected in years four and five. When the IMO

delayed the implementation of the Ballast Water Initiative by two years, until

September 2019, the Company correspondingly adjusted its assumptions and

delayed earnings by two years.107 Resultingly, most of the Ballast Water Initiative’s

profits were pushed out of the five-year projection window, while the up-front costs

remained.108

          Plaintiff does not argue the projections in the Proxy were inaccurate. Rather,

it objects to their five-year period. Plaintiff asserts that period was “artificially



105
   Compl. ¶ 60. The Complaint originally suggested the fairness projections did not include
the ballast water opportunity “at all.” Id. This argument does not appear in Plaintiff’s
brief, and so, it is waived. Emerald P’rs v. Berlin, 726 A.2d 1215, 1224 (Del. 1999)
(citations omitted); see generally AB.
106
      See Compl. ¶¶ 37–40, 56, 60.
107
      Id. ¶ 58.
108
      See id. ¶¶ 39–40, 56–60; see also AB 30.


                                             30
truncated” to reflect the Ballast Water Initiative’s costs, but not its profits, and

therefore artificially depressed the Company’s value.109 Plaintiff concludes the

Proxy’s projections should have been adjusted to account for the earnings to come,

and that they failed to adequately inform stockholders about the Company’s

standalone enterprise value.

         While there “is no per se duty under Delaware law to disclose . . . financial

projections given to and relied upon by a financial advisor,”110 Delaware law

recognizes the value of projections to stockholders considering a cash-out

transaction. As then-Vice Chancellor Strine observed in In re PNB Holding Co.

Shareholders Litigation:

         In the context of a cash-out merger, reliable management projections of
         the company’s future prospects are of obvious materiality to the
         electorate. After all, the key issue for the stockholders is whether
         accepting the merger price is a good deal in comparison with remaining
         a shareholder and receiving the future expected returns of the
         company.111

As a general rule, management projections made in the ordinary course of business

are reliable and therefore material.112 The converse is also true: there is no


109
      AB 31.
110
      Dent, 2014 WL 2931180, at *11.
111
      2006 WL 2403999, at *15 (Del. Ch. Aug. 18, 2006).
112
   E.g., Cede & Co. v. Technicolor, Inc., 2003 WL 23700218, at *7 (Del. Ch. July 9, 2004)
(“When management projections are made in the ordinary course of business, they are
generally deemed reliable.” (citing In re Radiology Assocs., Inc. Litig., 611 A.2d 485, 490–
91 (Del. Ch. 1991))), aff’d in part, rev’d in part, 884 A.2d 26 (Del. 2005).


                                            31
“obligation on the part of a board to disclose information that simply does not

exist.”113 And mere disagreements with a financial advisor’s methods are not

disclosure claims.114

         Plaintiff simply does not plead that the Company’s five-year projections were

inaccurate or misleading. Nor has Plaintiff pled any facts suggesting that the

Company’s fiduciaries selected a five-year projection window to obscure the Ballast

Water Initiative’s future value.115 Indeed, “five-year forecasts are routine in fairness

opinions supporting mergers.”116 And Plaintiff specifically alleges the delay in

earnings was caused by a real-world change that was neither nefarious nor within

the Company’s control.117 Faced with undisputedly accurate and routine projections



113
  In re JCC Hldg. Co., Inc., 843 A.2d 713, 721 (Del. Ch. 2003) (citing In re Dataproducts
Corp. S’holders Litig., 1991 WL 165301, at *8 (Del. Ch. Aug. 22, 1991)); see also IRA Tr.
FBO Bobbie Ahmed v. Crane, 2017 WL 7053964, at *16 (Del. Ch. Dec. 11, 2017).
114
    See In re 3Com S’holders Litig., 2009 WL 5173804, at *6 (Del. Ch. Dec. 18, 2009)
(“There are limitless opportunities for disagreement on the appropriate valuation
methodologies to employ, as well as the appropriate inputs to deploy within those
methodologies. Considering this reality, quibbles with a financial advisor’s work simply
cannot be the basis of a disclosure claim.”); Ehlen v. Conceptus, Inc., 2013 WL 2285577,
at *3 & n.14 (Del. Ch. May 24, 2013) (discussing 3Com).
115
   Cf. Maric Cap. Master Fund Ltd. v. Plato Learning, Inc., 11 A.3d 1175, 1178 (Del. Ch.
2010) (criticizing “selectively disclosed projections” and concluding the “proxy statement
omits material information by, for reasons not adequately explained, selectively removing
[estimates] from the projections provided).
116
      Ehlen, 2013 WL 2285577, at *3.
117
    See Compl. ¶ 56–58. Indeed, Plaintiff claims these revisions kept the UV business
“EBITDA neutral” and “maintain[ed] an appropriate state of preparedness for the [Ballast
Water Initiative] while ensuring the business does not burden the EBITDA results of the
entire company in the intervening years.” Id. ¶ 57. The IMO’s delay was disclosed to

                                           32
prepared in the ordinary course of business, Plaintiff struggles to identify what the

Company should have done differently.           Plaintiff variously suggests that the

Company should have extended the projection period, or should have revised the

five-year projections “to condense and capture the full upside of the [Ballast Water

Initiative] without penalizing Calgon’s valuation.”118      Absent an allegation of

misleading inaccuracy or omission, or other wrongdoing, Plaintiff’s disagreement

with how Calgon reflected that real-world change in its ordinary course projections

does not support a disclosure claim.119

            This Court rejected a very similar argument as not colorable in Ehlen v.

Conceptus, Inc.120 In Ehlen, the financial advisor used five-year projections in

creating its DCF analysis.121 The plaintiff criticized this decision and claimed the

advisor should have used longer projections because the company was “in growth

mode.”122 The Court rejected this claim, finding that it was not a disclosure claim,

but rather a simple disagreement with the investment banker’s methodology.123 So



Calgon’s shareholders in the Company’s publicly filed quarterly report dated
August 4, 2017. See Leavengood Decl. Ex. 4 at 29, 32.
118
      See AB 29–33; Compl. ¶ 59.
119
      See 3Com, 2009 WL 5173804, at *6; Ehlen, 2013 WL 2285577, at *3.
120
      2013 WL 2285577.
121
      Id. at *3.
122
      Id.
123
      Id.


                                           33
too here. It may be that Plaintiff would have used a different window for projecting

the Company’s future or handled the delay adjustments differently.                     But

disagreement with management’s or Morgan Stanley’s chosen methodology is not a

disclosure claim.124

         As for Plaintiff’s suggestion that the Company should have used ten-year

projections, the Complaint does not allege that any companywide ten-year

projections reflecting the Ballast Water Initiative’s value beyond five years existed.

Plaintiff makes much of the fact that in 2017, Calgon had a ten-year plan for its UV

business; but that is not a ten-year, companywide projection.125 This deficiency

distinguishes this case from the cases on which Plaintiff relies. For example, in City

of Warren General Employees’ Retirement Systems v. Roche, the Court held that a


124
      See 3Com, 2009 WL 5173804, at *6; Ehlen, 2013 WL 2285577, at *3.
        Plaintiff spills substantial ink quoting the opinion in the Section 220 case, noting
that it held issues with Calgon’s projections warranted further investigation. E.g., AB 32.
Specifically, that opinion concluded that “on the low credible basis standard, . . . the
[Plaintiff] has provided sufficient evidence to investigate the justification and motivation
for the length of Calgon’s disclosed projections and the July 2017 adjustment thereto.”
Calgon Carbon, 2019 WL 479082, at *12. Plaintiff received the documents it requested
to investigate that theory. Despite the benefit of those documents, many of which were not
discussed in the Complaint, Plaintiff has pled no facts to suggest any actionable
wrongdoing in connection with the Board’s decision to use five-year projections. As the
Section 220 opinion itself noted, “[w]ere this a plenary disclosure claim, the [Plaintiff’s]
argument might amount to little more than a naked assertion that the methodology it
champions would be superior.” Id. (alterations and internal quotation marks omitted)
(quoting Ehlen, 2013 WL 2285577, at *3).
125
   See Leavengood Ex. 7 at Calgon220_00003202. That same presentation included
several years of strategic planning projections, all of which spanned five years. See id. at
Calgon220_00003192–97.


                                            34
complaint pled a material omission of acquisition projections because the company

“historically engaged in a consistent practice of growth through acquisitions and that

shortly before the Buyout process began, the Company was considering expanding

that strategy.”126 In support of that effort, the company prepared, and the board

considered, projections showing the company’s standalone value.127 Similarly, in

Chester County Employees’ Retirement Fund v. KCG Holdings, Inc.,128 the Court

held that the plaintiff “pled facts making it reasonably conceivable that the earlier,

more optimistic projections, which were prepared in [the company’s] ordinary

course of business, were . . . material.”129 The company’s financial advisor in KCG

used these omitted projections to create the valuation analysis it presented to the

board.130 No such more encompassing or optimistic companywide projections

existed for Calgon; the only longer projections were for the UV division alone and

were outdated because of the IMO’s delay. To the extent Plaintiff would have the

Board prepare, consider, and disclose projections that did not exist, it asks too much

under our disclosure law.131


126
      2020 WL 7023896, at *21 (Del. Ch. Nov. 30, 2020).
127
      See id.
128
      2019 WL 2564093.
129
      Id. at *14.
130
      Id.
131
   See, e.g., JCC Hldg., 843 A.2d at 721; Dataproducts, 1991 WL 165301, at *8; Crane,
2017 WL 7053964, at *16. The same logic bars Plaintiff’s claim to the extent it would
have the Company create some kind of alternative valuation metric or truncated model that

                                           35
         Plaintiff’s disagreement with the Company’s projection methodology,

without more, does not compel the conclusion that Calgon’s stockholders were not

informed when they approved the transaction.

                      2.    The EBITDA Adjustment Discussed In The
                            July 27 Email

         Plaintiff’s second disclosure complaint relates to the adjustment to the

Company’s EBITDA discussed in the July 27 Email.                  CECA’s performance

improved above management’s expectations and so, its EBITDA increased. Plaintiff

casts the Company’s corresponding changes to its model as “arbitrary,” and

complains that they were not disclosed to stockholders.132 Plaintiff relies on the

July 27 Email between Morgan Stanley and Fortwangler, in which the Morgan

Stanley representative requested an “updated segment model that has the CECA

EBITDA updated to $18.8MM and other segments revised downwards” so that total

EBITDA is unchanged.133

         Plaintiff argues that disclosure of EBITDA projections, but not the EBITDA

adjustment referenced in the July 27 Email, renders the Proxy misleading and the




would better capture the Ballast Water Initiative’s present value in five-year projections.
Again, the Complaint specifically alleges such an analysis was never prepared. See
Compl. ¶ 59. And as explained, a disagreement about Morgan Stanley’s methodology in
preparing the projections is not a disclosure claim.
132
      Compl. ¶ 63.
133
      Leavengood Decl. Ex. 30 at Calgon220_00007050; Compl. ¶ 63.


                                            36
stockholder vote uninformed. It builds its materiality case on a single sentence in

KCG: “if the circumstances surrounding the preparation of final projections relied

upon by the Board and disclosed to stockholder[s] cast doubt on their reliability, then

those circumstances should be disclosed.”134

            In KCG, the target’s CEO, who was also a director, initially rejected the

buyer’s $20.00 per share offer, and the board’s proposed $20.21 per share

counteroffer, as “too low.”135 But he “promised that he would support the merger if

he could negotiate a satisfactory compensation and retention pool for himself and

his management team.”136 After he struck a deal, the board, including the CEO,

approved a $20.00 per share offer.137 The CEO’s management team then made last-

minute and drastic downwards adjustments to the company’s financial projections,

allegedly to help justify a deal at that price.138 The KCG Court explained these

circumstances called the fairness projections’ reliability into question:




134
  2019 WL 2564093, at *14 (citing Berkman, 180 A.3d at 1064, and Weinberger v. Rio
Grande Indus., Inc., 519 A.2d 116, 129 (Del. Ch. 1986)); see also AB 34.
135
      2019 WL 2564093, at *1.
136
      Id.
137
      Id.
138
      Id. at *8.


                                            37
            Plaintiff has also pled facts concerning the circumstances of the
            preparation of the Revised Projections sufficient to cast doubt on their
            reliability. Plaintiff alleges [the CEO’s] management team created the
            Revised Projections at the last-minute—after the Board approved the
            $20 per share price, and after [the CEO] secured satisfactory
            compensation from [the buyer]. Plaintiff further alleges that the
            Revised Projections were significantly more pessimistic concerning
            [the company’s] standalone value than their immediate prior version.139

On that basis, the KCG Court concluded “it is reasonably conceivable the earlier

projections and the circumstances surrounding the preparation of the Revised

Projections would have been viewed as material and should have been disclosed.”140

            Since KCG, the language Plaintiff relies on has only been applied once: last

week, in Goldstein v. Denner.141 Like KCG, Goldstein involved drastic, last-minute

changes to the target company’s fairness projections.142 And like KCG, Goldstein

concluded the confluence of suspicious circumstances and substantial changes called

those projections’ reliability into question.143

            In Goldstein, two of the target’s directors were approached by a bidder

offering around $90 per share.144 The company’s stock was trading in the mid-50s,

so, inspired by the bidder’s interest, one of the directors used a hedge fund he


139
      Id. at *14.
140
      Id.
141
      2022 WL 1671006 (Del. Ch. May 26, 2022).
142
      See KCG, 2019 WL 2564093, at *14; Goldstein, 2022 WL 1671006, at *27.
143
      See KCG, 2019 WL 2564093, at *14; Goldstein, 2022 WL 1671006, at *27.
144
      2022 WL 1671006, at *1.


                                              38
controlled to aggressively buy up the company’s shares at the trading price.145 That

director deflected the offer long enough to avoid having to disgorge short-swing

profits, then put the company in play.146 After negotiations, the board offered to sell

at $105 per share, and the buyer accepted.147 But the company’s long-range plan

supported a much higher valuation of $158.15 per share.148 So, at the last minute,

management changed several key assumptions and reduced the target’s projected

revenue by $23.7 billion, decreasing the company’s standalone value from $14

billion (or $150 per share) to $11 billion (or $99 per share).149 The board considered

a fairness opinion based on those projections, and approved the transaction only four

days later.150      And the target’s Schedule 14D-9 disclosed only the adjusted

projections.151     The Goldstein Court concluded these suspicious and drastic

adjustments called the fairness projections into question and so, the changes should

have been disclosed.152




145
      Id.
146
      Id.
147
      Id.
148
      Id. at *13.
149
      Id. at *14.
150
      Id. at *27.
151
      Id.
152
      Id.


                                          39
         The startling circumstances surrounding the modified projections in KCG and

Goldstein stand in stark contrast to Plaintiff’s allegations here. For one thing, the

July 2017 EBITDA adjustment was not at the last minute, nor was it made after the

Board had already accepted an offer, as in KCG and Goldstein.153 Rather, it occurred

after the Board rejected Kuraray’s $20.00 per share offer and while no other offer

was on the table.154 Lacking a transaction to consider, or even a live offer, the Board

was also not about to consider whether to approve the transaction, as in Goldstein.155

And while Kuraray had suggested it would be interested in retaining management,

Dearth had not yet signed—or even begun to negotiate—a retention agreement with

Kuraray, nor had he conditioned his support for the merger on securing one, as in

KCG.156

         Further, the adjustment alleged here was minimal in comparison to what was

alleged in KCG and Goldstein. Morgan Stanley’s email indicated that CECA’s

EBITDA was “updated to $18.8MM” and that there was a corresponding downward

adjustment in “Corporate.”157 This suggests the total adjustment was less than $18.8




153
      See KCG, 2019 WL 2564093, at *14; Goldstein, 2022 WL 1671006, at *27.
154
      See Compl. ¶¶ 48, 63; Proxy 33–36.
155
      See 2022 WL 1671006, at *27.
156
      See 2019 WL 2564093, at *1, 14; Compl. ¶¶ 63, 65–75.
157
   Leavengood Decl. Ex. 30 at Calgon220_00007050 (emphasis added); see also
Compl. ¶ 63.


                                           40
million, and perhaps significantly less. In KCG, by contrast, the adjustments were

significant and affected multiple metrics across multiple years:

         The Revised Projections (i) lowered [the company’s] 2017 net revenue
         forecast by 2.6% and its 2017 adjusted EBITDA forecast by 21.8%; (ii)
         cut adjusted EBITDA by $28 million for the terminal year; (iii) cut
         2017 adjusted net income by 42.8% from the April 11 projections; and
         (iv) shrunk [the company’s] projections for net revenue, adjusted
         EBITDA, adjusted net income and book value for all five years.158

Similarly in Goldstein, the adjustments eliminated over $23 billion in revenue and

“reduced the Company’s internal estimate of standalone value by one third, bringing

the valuation just below the Transaction price.”159

         As for Plaintiff’s theory that the EBITDA adjustment was part of a scheme by

conflicted management to deceive the Board, obtain its approval of artificially

depressed projections, and thereby facilitate a transaction with Kuraray:         the

Complaint does not support it. The July 27 Email reflects that the adjustment was

suggested by Morgan Stanley, not a conflicted Company fiduciary.160 The July 27

Email was initiated by Morgan Stanley, and the Complaint alleges that the

adjustment was made “at Morgan Stanley’s request.”161 There are no facts to suggest

the adjustment was caused in any way by management’s self-interest or a scheme to



158
      2019 WL 2564093, at *8.
159
      2022 WL 1671006, at *14, *27.
160
      See Leavengood Decl. Ex. 30 at Calgon220_00007050.
161
      Id.; Compl. ¶ 63.


                                          41
deceive the Board. And Plaintiff has voluntarily dismissed its claims against

Morgan Stanley.162

         Further, Plaintiff’s theory that the offset suggested in the July 27 Email was

incorporated in the projections presented on July 17 and 18 to influence the Board’s

perception of Calgon’s value fails as a matter of logic. The July 27 Email indicates

the offset was not suggested until ten days later.163 The plain text of the July 27

Email disassembles Plaintiff’s theory that management initiated and made the offset

after they knew they would keep their jobs in an acquisition, and then slipped the

depressed valuation into the projections the Board reviewed on July 17 and 18 to

make the Acquisition look better to the Board.164

         In sum, neither the suspicious circumstances nor the drastic changes in KCG

and Goldstein are present here. And Plaintiff’s allegations of greater wrongdoing

are belied by the July 27 Email incorporated by reference into the complaint. The

disclosed projections’ reliability is not threatened by a relatively small, single change

to a single line item for a single year of a single division of the Company, on the

advice of an advisor against which no claim is pending, which could not have been

used to deceive the Board as Plaintiff suggests, and which was untethered from



162
      See D.I. 51.
163
      Leavengood Decl. Ex. 30 at Calgon220_00007050.
164
      See Compl. ¶ 64; see also supra note 27.


                                             42
negotiations about price or employment. The offset in the July 27 Email would not,

standing alone, alter the total mix of information available to stockholders. 165 That

it was not specifically disclosed does not make the stockholders uninformed. 166

                      3.     Facts From The 2016 BCG Report

         Plaintiff’s final complaints all stem from the BCG Report. It alleges the Proxy

failed to include information about the “existence, nature, and substance of BCG’s

analyses.”167      Plaintiff also mentions the BCG Report’s strategic alternatives,

corresponding projections, and other potential acquirors as missing material

information. These complaints, too, are without merit.

         Plaintiff primarily asserts that the BCG Report contained several strategic

alternatives—both alternative buyers and alternative business plans—that the Board



165
   See In re Cogent, Inc. S’holder Litig., 7 A.3d 487, 511 (Del. Ch. 2010) (“Whether a
particular piece of an investment bank’s analysis needs to be disclosed, however, depends
on whether it is material, on the one hand, or immaterial minutia, on the other.”); Saba
Software, 2017 WL 1201108, at *10 (same).
166
   Plaintiff also halfheartedly suggests not disclosing this offset led to a misleading partial
disclosure. See AB 35 (citing Berkman, 180 A.3d at 1064). The Proxy twice discloses that
Morgan Stanley’s calculations were adjusted “for the impact of Calgon Carbon’s
acquisition of . . . CECA,” per the Company’s management. Proxy 59–60. But not
explaining the specific basis for a single such adjustment does not render this general
disclosure misleading. Stockholders are entitled to a “fair summary” of a financial
advisor’s work; disclosures must “be sufficient for the stockholders to usefully
comprehend, not recreate, the analysis.” Saba Software, 2017 WL 1201108, at *10,
(quoting In re Merge Healthcare Inc., 2017 WL 395981, at *10 (Del. Ch. Jan. 30, 2017));
see also In re Rouse Props., Inc., 2018 WL 1226015, at *23 n. 194 (Del. Ch. Mar. 9, 2018)
(discussing Saba Software).
167
      See AB 36.


                                              43
neither pursued nor disclosed in the Proxy. Plaintiff offers no authority for its

argument that the Company should have disclosed the upside opportunities the BCG

Report identified.168 Indeed, settled Delaware law repeats that these alternatives did

not need to be disclosed. “Delaware law does not require disclosure of a play-by-

play of negotiations leading to a transaction or of potential offers that a board has

determined were not worth pursuing.”169          And a disclosure claim will not be

supported where it “boil[s] down to an argument that plaintiff disagreed with a

Special Committee’s decision not to pursue another acquisition proposal and that

other stockholders should have been informed about the offer in case they, too,

disagreed with the Special Committee.”170 As then-Chancellor Chandler observed

in In re 3Com Shareholders Litigation, “Delaware law does not require management

to discuss the panoply of possible alternatives to the course of action it is

proposing.”171 Nor does it “mandate the disclosure of every conceivable valuation



168
      See id. 40.
169
    City of Miami Gen. Empls.’ v. Comstock, 2016 WL 4464156, at *15 (Del. Ch.
Aug. 24, 2016), ), aff’d, 158 A.3d 885 (Del. 2017); see also David P. Simonetti Rollover
IRA v. Margolis, 2008 WL 5048692, at *12 (Del. Ch. June 27, 2008) (“In the usual case,
where a board has not received a firm offer or has declined to continue negotiations with a
potential acquirer because it has not received an offer worth pursuing, disclosure is not
required.”).
170
   In re Om Gp., Inc. S’holders Litig., 2016 WL 5929951, at *14 (Del. Ch. Oct. 12, 2016)
(internal quotation marks omitted) (quoting Comstock, 2016 WL 4464156, at *15).
171
   2009 WL 5173804, at *6 (alterations and internal quotation marks omitted) (quoting
Seibert v. Harper & Row, Publ’rs, Inc., 1984 WL 21874, at *5 (Del. Ch. Dec. 5, 1984)).


                                            44
datum, method, or alternative.”172 This “settled guidance” builds on the truism that

“stockholders have a veto power over fundamental corporate changes (such as a

merger) but entrust management with evaluating the alternatives and deciding which

fundamental changes to propose.”173

         Nor does the Proxy hide the existence of other potential buyers, as Plaintiff

suggests. Though the Proxy did not discuss the potential alternative buyers by name,

it explains that the Working Group had a list of alternatives, considered those

alternatives, and determined with an advisor that they were not worth pursuing:

         The working group, the members of the Calgon Carbon senior
         management team and representatives of Morgan Stanley discussed a
         list of other potential strategic and financial companies that might be
         interested in an acquisition of Calgon Carbon at that time, and
         determined that it was highly unlikely that any of those potential
         counterparties would be interested in an acquisition of Calgon Carbon
         and have the ability to implement an acquisition of Calgon Carbon at
         that time due to competing strategic priorities and recent acquisitions
         in the industry.174

As in City of Miami General Employees v. Comstock, “Plaintiff’s substantive

disagreement with that decision cannot be recast as a disclosure claim.”175




172
      In re Novell, Inc. S’holder Litig., 2013 WL 322560, at *13 (Del. Ch. Jan. 3, 2013).
173
   3Com, 2009 WL 5173804, at *6; Saba Software, 2017 WL 1201108, at *13 (describing
the general rule from 3Com as “settled guidance”).
174
      Proxy 34 (recounting a June 2017 meeting).
175
      2016 WL 4464156, at *15.


                                              45
         Any BCG projections corresponding to alternative opportunities were also

unnecessary to disclose. Again, projections about a company’s future are important

to stockholders considering a cash-out merger. “Even in the cash-out merger

context, though, it is not our law that every extant estimate of a company’s future

results, however stale or however prepared, is material.”176                   Between the

December 2016 BCG Report and the November 2017 Proxy, the Company’s

circumstances changed. The Ballast Water Initiative had been delayed, causing a

corresponding delay in that revenue stream.177 The Board retained another expert,

Morgan Stanley, to analyze the Company and develop updated projections in tandem

with management. Any more optimistic projections in the BCG Report were

outdated and no longer the Board’s best estimates of the Company’s future. The

Proxy properly disclosed the more recent, more relevant projections prepared by

Morgan Stanley. Those disclosures presented a “fair summary of the substantive

work performed by the investment bankers upon whose advice” the Board’s

recommendation was based and was adequate to allow Calgon stockholders evaluate

“the sufficiency of the consideration being offered” in the Acquisition.178




176
      PNB, 2006 WL 2403999, at *16.
177
      See Compl. ¶¶ 56–58.
178
      In re Pure Res., Inc., S’holders Litig., 808 A.2d 421, 449 (Del. Ch. 2002).


                                               46
         Beyond the contents of the BCG Report, Plaintiff suggests the Proxy

misleadingly “conceals” the BCG Report’s existence in its discussion of the

materials Calgon provided Kuraray during initial due diligence in July 2017.179

Plaintiff emphasizes that Dearth shared the BCG Report, along with the Company’s

financial plan, with Kuraray.180 Plaintiff argues identifying the report would have

showed Calgon’s preference for Kuraray or attracted other buyers to the mix.181 The

Proxy substantially discloses this exchange of information, indicating that Dearth

offered Kuraray “strategic plan and limited other nonpublic information for purposes

of enabling Kuraray to increase its proposed price above $20.00.”182

         The space between “the BCG Report” and “limited other nonpublic

information” does not amount to “concealing” the BCG Report’s existence from the

Company’s stockholders, as Plaintiff suggests. Nor does it resemble the omissions

in Morrison,183 on which Plaintiff relies. In Morrison, the target company disclosed

its founder engaged in a single conversation with the eventual buyer, after the buyer

withdrew its offer, where he agreed to roll his equity interest over into a post-




179
      AB 37.
180
      Id. (citing Compl. ¶¶ 52–53, 55).
181
      See id. 37–38.
182
      Proxy 34.
183
      191 A.3d at 268.


                                          47
transaction surviving company.184 In reality, so the Morrison plaintiff alleged, the

founder had several undisclosed conversations with the buyer and reached such an

agreement before the acquiror withdrew its offer.185 The Court found this omission

was material and that the target’s disclosures misleadingly suggested the founder

had no arrangement with the buyer when, in fact, he did.186 Morrison’s glaring

omission bears no resemblance to the Proxy’s disclosure that the Company provided

Kuraray with “limited other nonpublic information” instead of specifying the BCG

Report.        The BCG Report’s existence does not indicate Calgon’s fiduciaries

harbored a similar preference for Kuraray, so it did not need to be specifically

identified to stockholders.

            Plaintiff also contends that the BCG Report should have been identified in the

Proxy in order to attract competing offers.187 This argument misses the point of

Delaware’s disclosure regime and the materiality standard. The Corwin inquiry is

decidedly stockholder focused, as is the inquiry into whether an omitted fact is

material.188 Indeed, a corporate director’s duty of disclosure derives from her duties


184
      Id. at 277–78.
185
      Id.
186
      Id. at 284–85.
187
   See AB 38 (“Disclosure also would have apprised alternative acquirors that there were
well thought out business plans that were not yet reflected in public data, which might
support a competing bid.”).
188
    See Corwin, 125 A.3d at 309 (asking whether a transaction “is approved by a fully
informed, uncoerced vote of the disinterested stockholders”); Morrison, 191 A.3d at 282

                                              48
of care and loyalty owed to the company’s stockholders.189 Disclosures in the

merger context are meant to inform stockholders, not serve as marketing materials

for other potential buyers.190

       In sum, the stockholders who approved the Acquisition were fully informed

even without the details from or about the BCG Report.

              B.     Counts I And II Must Be Dismissed.

       For the foregoing reasons, I am satisfied that Plaintiff has failed to plead that

the stockholders’ decision to vote for the Acquisition was not fully informed.




(“An omitted fact is material if there is a substantial likelihood that a reasonable
shareholder would consider it important in deciding how to vote.”); see also USG, 2020
WL 5126671, at *1 (Del. Ch. Aug. 31, 2020) (explaining that a fully informed stockholder
vote under Corwin eliminates an agency problem).
189
  E.g., Chen v. Howard-Anderson, 87 A.3d 648, 691 (Del. Ch. 2014) (quoting Pfeffer v.
Redstone, 965 A.2d 676, 684 (Del. 2009)).
190
   Accord In re Wayport, Inc. Litig., 76 A.3d 296, 314 (Del. Ch. 2013) (“When directors
submit to the stockholders a transaction that requires stockholder approval (such as a
merger, sale of assets, or charter amendment) or which requires a stockholder investment
decision (such as tendering shares or making an appraisal election), but which is not
otherwise an interested transaction, the directors have a duty to exercise reasonable care to
disclose all facts that are material to the stockholders’ consideration of the transaction or
matter and that are or can reasonably be obtained through their position as directors.”
(emphasis added) (internal quotation marks omitted) (quoting Lawrence A. Hamermesh,
Calling Off the Lynch Mob: The Corporate Director’s Fiduciary Disclosure Duty,
49 VAND. L. REV. 1087, 1099 (1996))); see also Weinberger, 519 A.2d at 129–30
(explaining that certain pro forma financial statements, were less reliable in the context of
merger disclosures because they “were not . . . intended to be relied upon by management
or stockholders as evidence of the company’s value, but, rather, were intended as an
‘advocacy’ document”).


                                             49
Plaintiff does not argue that decision was coerced or that a conflicted controlling

stockholder put the Acquisition beyond Corwin’s reach.

         The legal effect of a fully-informed stockholder vote of a transaction
         with a non-controlling stockholder is that the business judgment rule
         applies and insulates the transaction from all attacks other than on the
         grounds of waste, even if a majority of the board approving the
         transaction was not disinterested or independent. As our Supreme
         Court explained, the long-standing policy of Delaware law has been to
         avoid the uncertainties and cost of judicial second-guessing when the
         disinterested stockholders have had the free and informed chance to
         decide on the economic merits of a transaction for themselves.191

Given Corwin’s application here, “the only claim Plaintiff[] could state that would

overcome application of the business judgment rule is a claim for waste.”192 Plaintiff

has not attempted to plead that claim. Thus, the Individual Defendants’ Motion is

granted with respect to the breach of fiduciary duty claims in Counts I and II.

Plaintiff has voluntarily dismissed Counts III and IV.

         III.   CONCLUSION

         For the foregoing reasons, the Motion is GRANTED.




191
   In re GGP, Inc. S’holder Litig., 2021 WL 2102326, at *34 (Del. Ch. May 25, 2021)
(footnotes, alterations, and internal quotation marks omitted) (quoting KKR, 101 A.3d at
1001, and then quoting Corwin, 125 A.3d at 313).
192
      Rouse, 2018 WL 1226015, at *25 (citing Volcano, 143 A.3d at 741).


                                            50